DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 21 March 2022 has been considered but does not overcome the art of record.  Claims 1-24 are currently pending.

Claim Rejections - 35 USC § 103
Claims 1-5, 7-12, 14-15, 17-20 and 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over D-9000-MIL-2 to FSI (FSI) in view of U.S. Patent Application Publication No. 2012/0240371 to Mori (Mori).
Concerning claim 1, FSI discloses a set of nosepieces (see page 6, nosepiece bar), each nosepiece in the set configured to attach to a rivet setting tool, the set of nosepieces comprising: 
a first nosepiece (F390) with a longitudinal bore having a first diameter and a first color; and 
a second nosepiece (F391) with a longitudinal bore having a second diameter that is different than the first diameter and a second color that is different than the first color.
However, it does not disclose the nosepieces having an O-ring.  
Mori discloses a nosepiece configured to attach to a rivet setting tool and the nosepiece (3) has a longitudinal bore (6) having a first diameter, a detent (11) and an O-ring (12) configured to bias the detent.
It would have been obvious to a person of ordinary skill in the art at the time of the invention to replace the structure of the nosepieces of FSI with the structure of Mori because, as disclosed by Mori, this allows for having a nosepiece that prevents the rivet from falling out of the nosepiece and prevents the ruptured mandrel from sticking out of the nose piece after fastening (¶10).
As FSI discloses the entire nosepiece being colored based on the size of the rivet, then the combination would disclose the external surfaces of the nosepieces would be colored accordingly, including the O-ring (as that is also seen externally).  
Concerning claim 2, the combination of FSI in view of Mori, specifically the nosepiece having the structural shape of Mori, does not disclose wherein each of the nosepieces further comprises a hexagonal ledge.
However, FSI specifically discloses that such a hexagonal ledge is well known in the art (see F142, F143, and F159 for example).  It would have been obvious to the skilled artisan at the time of the invention to construct the apparatus of the combination where the nosepieces further comprises a hexagonal ledge as such determination would result during routine engineering practices and experimentation.  Accordingly, because both FSI and Mori are directed to the same thing, nosepieces for a rivet tool, it would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the shape of Mori such that it further comprises a hexagonal ledge (based on the placement of the hexagonal ledge in those embodiment of FSI, the modification would be to the piece at the front end of the ring groove) as in KSR (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)) the courts held that combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  Accordingly, a simple substitution of the ledge of Mori, as applied to the combination, with the hexagonal ledge of FSI will obtain predictable results and is therefore obvious and proper combination of the references is made.
Concerning claim 3, Mori, as applied to FSI, discloses each of the nosepieces further comprises a circumferential groove (13) in which their respective O-ring (12) is arranged.
Concerning claim 4, Mori, as applied to FSI, discloses each of the nosepieces further comprises a radial bore (10) in communication with their respective longitudinal bore and their respective circumferential groove, wherein each of their respective detents includes a ball detent (11) arranged in the respective radial bore, and wherein each ball detent is biased radially inward by their respective O-ring.
Concerning claim 5, Mori, as applied to FSI, discloses wherein in a biased position, each ball detent (11) projects into their respective longitudinal bore (6).
Concerning claim 7, FSI in view of Mori discloses: a third nosepiece with a third longitudinal bore having a third diameter that is different from the first and second diameters, a third detent and a third O-ring configured to bias the detent, the third O-ring having a third color that is different from the first and second colors, and a fourth nosepiece with a fourth longitudinal bore having a fourth diameter that is different from the first, second, and third diameters, a fourth detent and a fourth O-ring configured to bias the detent and the fourth O-ring having a fourth color that is different from the first, second, and third colors (see F392 and F393 of FSI).
Concerning claim 8, FSI in view of Mori discloses the first diameter is 3/32" (F390 of FSI), the second diameter is 1/8" (F391 of FSI)), the third diameter is 5/32" (F392 of FSI), and the fourth diameter is 3/16" (F393 of FSI).
Concerning claim 9, FSI discloses a rivet tool set, the rivet tool set comprising: 
a rivet tool (see page 37) including 
a housing (F130), 
a pulling head (puller shaft, see page 37) within the housing, and 
a plurality of jaws (F122) between which a mandrel of a rivet is receivable, the jaws arranged within a setting end of the housing; and 
a set of nosepieces (see page 6), 
each nosepiece in the set removably attachable to the setting end of the housing, the set of nosepieces including 
a first nosepiece with a longitudinal bore having a first diameter and an 0- ring having a first color; and 
a second nosepiece with a longitudinal bore having a second diameter that is different than the first diameter and an O-ring having a second color that is different than the first color.
a first nosepiece (F390) with a longitudinal bore having a first diameter and a first color; and 
a second nosepiece (F391) with a longitudinal bore having a second diameter that is different than the first diameter and a second color that is different than the first color.
However, it does not disclose the nosepieces having an O-ring.  
Mori discloses a nosepiece configured to attach to a rivet setting tool and the nosepiece (3) has a longitudinal bore (6) having a first diameter, a detent (11) and an O-ring (12) configured to bias the detent.
It would have been obvious to a person of ordinary skill in the art at the time of the invention to replace the structure of the nosepieces of FSI with the structure of Mori because, as disclosed by Mori, this allows for having a nosepiece that prevents the rivet from falling out of the nosepiece and prevents the ruptured mandrel from sticking out of the nose piece after fastening (¶10).
As FSI discloses the entire nosepiece being colored based on the size of the rivet, then the combination would disclose the external surfaces of the nosepieces would be colored accordingly, including the O-ring (as that is also seen externally).
Concerning claim 10, Mori, as applied to FSI, discloses each of the nosepieces further comprises a circumferential groove (13) in which their respective O-ring (12) is arranged.
Concerning claim 11, Mori, as applied to FSI, discloses each of the nosepieces further comprises a radial bore (10) in communication with their respective longitudinal bore and their respective circumferential groove, wherein their respective detents include a ball detent (11) arranged in the respective radial bore, and wherein each ball detent is biased radially inward by their respective O-ring.
Concerning claim 12, Mori, as applied to FSI, discloses wherein in a biased position, each ball detent (11) projects into their respective longitudinal bore (6 of Mori).
Concerning claim 14, FSI in view of Mori discloses: a third nosepiece with a third longitudinal bore having a third diameter that is different from the first and second diameters, a third detent and a third O-ring configured to bias the detent, the third O-ring having a third color that is different from the first and second colors, and a fourth nosepiece with a fourth longitudinal bore having a fourth diameter that is different from the first, second, and third diameters, a fourth detent and a fourth O-ring  configured to bias the detent and the fourth O-ring having a fourth color that is different from the first, second, and third colors (see F392 and F393 of FSI).
Concerning claim 15, FSI in view of Mori discloses the first diameter is 3/32" (F390 of FSI), the second diameter is 1/8" (F391 of FSI)), the third diameter is 5/32" (F392 of FSI), and the fourth diameter is 3/16" (F393 of FSI).
Concerning claim 17, FSI discloses a set of nosepieces (see page 6, nosepiece bar), each nosepiece in the set configured to attach to a rivet setting tool, the set of nosepieces comprising: 
a first nosepiece (F390) with a longitudinal bore having a first diameter and a first color; and 
a second nosepiece (F391) with a longitudinal bore having a second diameter and a second color.
a third nosepiece (F392) with a longitudinal bore having a third diameter and a second color.
a fourth nosepiece (F393) with a longitudinal bore having a fourth diameter and a second color
wherein the first, second, third, and fourth diameters are different from one another and the first, second, third, and fourth colors are different from one another, and wherein the first color indicates that the first diameter corresponds to mandrels of a first rivet size, the second color indicates that the second diameter corresponds to mandrels of a second rivet size, the third color indicates that the third diameter corresponds to mandrels of a third rivet size, and the fourth color indicates that the fourth diameter corresponds to mandrels of a fourth rivet size.
However, it does not disclose the nosepieces having an O-ring.  
Mori discloses a nosepiece configured to attach to a rivet setting tool and the nosepiece (3) has a longitudinal bore (6) having a first diameter, a detent (11) and an O-ring (12) configured to bias the detent.
It would have been obvious to a person of ordinary skill in the art at the time of the invention to replace the structure of the nosepieces of FSI with the structure of Mori because, as disclosed by Mori, this allows for having a nosepiece that prevents the rivet from falling out of the nosepiece and prevents the ruptured mandrel from sticking out of the nose piece after fastening (¶10).
As FSI discloses the entire nosepiece being colored based on the size of the rivet, then the combination would disclose the external surfaces of the nosepieces would be colored accordingly, including the O-ring (as that is also seen externally).
Concerning claim 18, Mori, as applied to FSI discloses each of the nosepieces further comprises a circumferential groove (13) in which their respective O-ring (12) is arranged.
Concerning claim 19, the combination discloses each of the nosepieces further comprises a radial bore (10 of Mori) in communication with their respective longitudinal bore and their respective circumferential groove, wherein each of their respective detents includes a ball detent (11 of Mori) arranged in the respective radial bore, and wherein each ball detent is biased radially inward by their respective O-ring.
Concerning claim 20, Mori, as applied to FSI, discloses wherein in a biased position, each ball detent (11 of Mori) projects into their respective longitudinal bore (6 of Mori).
Concerning claim 22, FSI in view of Mori does not explicitly disclose the first O-ring has a first outer diameter and the second O-ring has a second outer diameter different from the first outer diameter.  However, it would have been obvious to the skilled artisan at the time of the invention to construct the nosepieces of FSI in view of Mori such that the first O-ring has a first outer diameter and the second O-ring has a second outer diameter different from the first outer diameter as such determination would result during routine engineering practices and experimentation.  It is well known in the art to make O-rings of different sizes.  Mori teaches the O-ring (12) is provided in a groove (13) to push the steel ball (11) from the outer wall towards the inner wall.  While Mori only teaches a nosepiece of a single size, the difference for a nosepiece that accommodates a larger rivet would require a larger steel ball in order for the steel ball to penetrate into the insertion port (6) to the same degree (and vice versa for a nosepiece that accommodates a smaller rivet).  Thus, a person of ordinary skill in the art would consider keeping the relative sizing of the O-ring with respect to the steel ball the same in order to keep the elastic force the same (and it would have also been obvious for the person of ordinary skill to try selecting those different sized O-rings in order to create the desired elastic force).  As such, the only difference between the teaching of Mori and a second nosepiece for smaller or larger sized rivets is the relative dimensions.  As the nosepiece of Mori simply having a different sized insertion port (6) to accommodate a different sized rivet mandrel (5) and thus a different sized steel ball and O-ring, would not perform differently than the nosepiece taught by Mori.  Thus, this claimed second nosepiece with a different sized O-ring is not patentably distinct from the prior art.  
Concerning claim 23, FSI in view of Mori discloses the second diameter of the second longitudinal bore is larger than the first diameter of the first longitudinal bore (as the bore diameter is larger in order to accommodate a larger rivet mandrel, as seen in FSI).  While FSI in view of Mori does not explicitly teach the second outer diameter of the second O-ring is larger than the first outer diameter of the first O-ring, as per the discussion in claim 22 above the second O-ring having a larger outer diameter would have been obvious to a person of ordinary skill in the art and would not perform differently than the nosepiece taught by Mori.  Thus, this change in sizing is not patentably distinct from the prior art
Concerning claim 24, while FSI in view of Mori does not explicitly disclose the first O-ring has a first cross- sectional diameter and the second O-ring has a second cross-sectional diameter different from the first cross-sectional diameter, as per the discussion in claim 22 above, the only difference between the teaching of Mori and a second nosepiece for smaller or larger sized rivets is the relative dimensions.  As the nosepiece of Mori simply having a different sized insertion port (6) to accommodate a different sized rivet mandrel (5) and thus a different sized steel ball and O-ring, would not perform differently than the nosepiece taught by Mori.  Thus, this claimed second nosepiece with a differently sized O-ring is not patentably distinct from the prior art.

Claims 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over FSI in view of Mori and further in view of CN 2881850 to Yujun (Yujun).
Concerning claims 6 and 13, FSI in view of Mori does not disclose each of the nosepieces further comprises an indicia to indicate a size of the diameter of their respective longitudinal bores.
Yujun discloses a set of tool attachments configured to attached to the end of a tool comprising: sleeve (10) and a colored ring (12) where the color correlates to the size of the attachment (lines 61-62) and an indicia (13) to indicate a size of the diameter of their respective longitudinal bores.
It would have been obvious to a person of ordinary skill in the art at the time of the invention to apply using indicia to indicate a size disclosed by Yujun because, as disclosed by Yujun, this allows for easy identification of the attachment’s specifications like size (lines 35-37).  Yujun is analogous art to the combination of FSI in view of Mori because both Yujun and FSI in view of Mori are directed to tool pieces that are attached to a tool (typically handheld) and FSI and Yujun are both directed to making it easy for the user to differentiate the different sized attachment pieces.  As such a person of ordinary skill in the art would have looked at how other tool attachments identify their sizing for the purpose of improved identification of the nose pieces of different diameter longitudinal bores.

Claims 16 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over FSI in view of Mori and further in view of U.S. Patent No. 8,776,338 to Yuan (Yuan).
Concerning claim 16, FSI in view of Mori does not disclose an on-board storage receptacle defining individual recesses configured to respectfully receive the first, second, third, and fourth nosepieces.
Yuan discloses in figure 2 a rivet gun with four nosepieces (70) and an on-board storage receptacle defining individual recesses configured to respectfully receive the first, second, third, and fourth nosepieces (three nosepieces are on the handle 11 and the fourth is stored on the sleeve tub (71).
Because both these references are concerned with a similar problem, i.e. rivet guns with multiple nose pieces, it would have been obvious to a person of ordinary skill in the art at the time of the invention to add the on-board storage of Yuan to FSI in view of Mori.  Examiner notes both references clearly teach reducing the diameter of the tubular material.  In KSR (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)) the courts held that combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. Accordingly, a simple addition of the on-board storage of Yuan to FSI in view of Mori will obtain predictable results and is therefore obvious and proper combination of the references is made.
Concerning claim 21, FSI discloses a handle with a grip portion (see page 15 Chart C).  However, it does not disclose does not disclose an on-board storage receptacle defining individual recesses configured to respectfully receive the first, second, third, and fourth nosepieces.
Yuan discloses in figure 2 a rivet gun with a handle (10) with a grip portion (12), a pulling head (60), four nosepieces (70) and an on-board storage receptacle defining individual recesses configured to respectfully receive the first, second, third, and fourth nosepieces (three nosepieces are on the handle 11 and the fourth is stored on the sleeve tub (71) wherein the grip portion (12) is disposed between the on-board storage and the pulling head.
Because both these references are concerned with a similar problem, i.e. rivet guns with multiple nose pieces, it would have been obvious to a person of ordinary skill in the art at the time of the invention to add the on-board storage of Yuan to FSI in view of Mori.  Examiner notes both references clearly teach reducing the diameter of the tubular material.  In KSR (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)) the courts held that combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. Accordingly, a simple addition of the on-board storage of Yuan to FSI in view of Mori will obtain predictable results and is therefore obvious and proper combination of the references is made.

Response to Arguments
Applicant's arguments filed 21 March 2022 have been fully considered but they are not persuasive. Applicant argues that the combination would not disclose a colored O-ring.  However, such argument is not persuasive.  
Mori discloses a nosepiece (3) having a longitudinal bore (6), a first detent (11) and an O-ring (12) that is configured to bias the detent (11). FSI, the primary reference, discloses a number of nosepieces (F390, F391, F392 and F393) where each of these nosepieces are entirely colored based on their sizing (see page 6). As such, color coding the nosepieces based on size are shown to be well known in the art. Color coding any of the visible parts of the nosepiece would have been obvious to a person of ordinary skill in the art.
Further, color coding based on size is a very well known concept in order for the user to easily identify which size thing they are using (as demonstrated by FSI).  There is nothing in the claim to prevent the prior art from simply having the entire exterior of the nosepieces colored, including the O-ring, especially as FSI teaches coloring the entire exterior surface of the nosepiece based on the sizing of said nosepiece.  As such when the structure of the nosepieces of FSI are replaced with those of Mori, the combination would still have the nosepiece colored based on its sizing.  Since the outside of the nosepieces of FSI are colored, the combination would have the structure of Mori but the outside of the nosepiece would still be colored.  As the O-ring of Mori is an outside part of the nosepiece it would thus also be colored.  Additionally, there is no novelty to coloring just coloring some exterior parts of the nosepiece as opposed to the whole nosepiece as both still provide the same purpose and determining how much of the exterior of the nosepiece is colored is merely a design choice.  As such, the combination of FSI and Mori would disclose a colored O-ring based on the sizing of the nosepiece.
Applicant also argues that the entire nosepiece of FSI is not colored, but as clearly seen on page 6, they are.  FSI shows the entire exterior of the nosepieces are colored and such coloring corresponds to the sizing of the nosepiece.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew Katcoff whose telephone number is (571)270-1415. The examiner can normally be reached M-Th: 8-4, Fri: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew Katcoff/Primary Examiner, Art Unit 3725                                                                                                                                                                                                        05/27/2022